Exhibit 12.1 COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES GMAC Inc. Ratio of Earnings to Fixed Charges Year ended December 31. ($ in millions) 2009(a) 2008(a) 2007(a) 2006(a) 2005(a) Earnings Consolidated net (loss) income from continuing operations $ (8,016) $ 3,436 $ (2,201) $ 2,002 $ 2,155 Income tax (benefit) expense from continuing operations 78 75 Equity-method investee distribution  65 Equity-method investee (losses) earnings 5 Minority interest expense 1 1 2 9 Consolidated (loss) income from continuing operations before income taxes, minority interest, and income or loss from equity investees Fixed charges Earnings available for fixed charges Fixed charges Interest, discount, and issuance expense on debt Portion of rentals representative of the interest factor 40 58 68 70 62 Total fixed charges Preferred dividend requirements  22  Total fixed charges and preferred dividend requirements $ 8,816 $ 11,079 $ 14,779 $ 15,419 $ 12,522 Ratio of earning to fixed charges (b) Ratio of earnings to fixed charges and preferred dividend requirements (c) 1.36 0.87 1.14 1.27 (a) During 2009, we committed to sell certain operations of our International Automotive Finance operations, Insurance operations, Mortgage operations, and Commercial Finance Group. We report these businesses separately as discontinued operations in the Consolidated Financial Statements. See Note 2 to the Consolidated Financial Statements for further discussion of our discontinued operations. All reported periods of the calculation of the ratio of earnings to fixed charges exclude discontinued operations. (b) The ratio calculation indicates a less than one-to-one coverage for the years ended December 31, 2009 and 2007. Earnings available for fixed charges for the years ended December 31, 2009 and 2007, were inadequate to cover total fixed charges. The deficient amount for the ratio was $7,947 million for 2009 and $1,733 million for 2007. (c) The ratio calculation indicates a less than one-to-one coverage for the years ended December 31, 2009 and 2007. Earnings available for fixed charges for the years ended December 31, 2009 and 2007, were inadequate to cover total fixed charges. The deficient amount for the ratio was $9,171 million for 2009 and $1,925 million for 2007.
